Citation Nr: 1441712	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to higher initial ratings for migraine headaches, evaluated as 10 percent disabling prior to October 26, 2012, and as 50 percent disabling from that date.

7.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine herniated disc with spondylosis, spinal fluid leak, and left upper extremity radiculopathy.

8.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 2005 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference in September 2013.  A transcript of the hearing has been associated with the record.

The Board observes that the Veteran perfected an appeal with respect to the RO's denial of service connection for posttraumatic stress disorder (PTSD); however, service connection was subsequently granted in a July 2012 rating decision.  As this constitutes a full grant of the benefit sought on appeal, the Board will not address this issue.

The issue of entitlement to a higher evaluation for posttraumatic stress disorder has been raised by the record (see the Veteran's September 2013 hearing testimony), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for sinusitis, allergic rhinitis, and tinnitus and an increased rating for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal is requested with respect to the issues of entitlement to service connection for a right knee disability and bilateral hearing loss disability, and an increased rating for migraine headaches.

2.  Left knee strain is manifested by flexion limited to 120 degrees and full extension; there is no objective evidence of arthritis or instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) with respect to the issues of entitlement to service connection for a right knee disability and bilateral hearing loss disability, and an increased rating for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an evaluation in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the issues of entitlement to service connection for a right knee disability and bilateral hearing loss disability, and an increased rating for migraine headaches, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and it is dismissed.

Evaluation of Left Knee Disability

      Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

An August 2009 letter discussed the evidence necessary to support a claims of entitlement to service connection and higher ratings.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection for his left knee disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service, VA treatment records have been obtained and associated with the record.  VA examinations for the Veteran's left knee claim have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board notes that, with the exception of an August 2012 report of Physical Evaluation Board (PEB) Proceedings, the Veteran's service treatment records are apparently not available.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with VA's heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also observes that the Veteran was afforded a hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

     Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

On VA general medical examination in August 2009, the examiner noted that the claims file was not available.  The Veteran reported that he experienced chronic pain in his knees during service.  He endorsed constant, mild aching pain which could flare to severe sharp pain due to activity and could last a day.  He noted that flares were precipitated by prolonged walking and standing, and alleviated by rest and pain medication.  He indicated that he had occasional instability and locking of the knees, and could walk or stand for 20 minutes before developing a significant increase in knee pain.  Range of motion testing revealed left knee extension to zero degrees with baseline pain and flexion to 130 degrees with pain at the extreme of motion.  Ligaments and meniscus were normal with no instability.  There was no additional limitation of motion or pain on repeated and resisted testing.  There was tenderness to palpation of the knees.  The Veteran's gait was normal.  He did not use any mechanical aids.  The diagnosis was mild bilateral knee strain.  

A September 2009 VA treatment record indicates that the Veteran was issued a hinged knee brace.  

On VA examination in October 2012, the Veteran's history was reviewed.  The diagnosis was left knee strain.  The examiner noted that the Veteran used a cane constantly and a brace occasionally.  The Veteran reported that that he experienced giving way of the knee, causing him to fall at least once per month.  He endorsed constant aching pain.  Range of motion testing revealed flexion to 120 degrees, with objective evidence of painful motion at 120 degrees.  Extension was to zero degrees, with no evidence of painful motion.  Following repetitive use testing, left knee flexion was to 120 degrees and extension was to zero degrees.  There was tenderness to palpation.  Muscle strength testing was 5/5 on flexion and extension.  Lachman, posterior drawer, and medial lateral instability testing was normal.  There was no evidence of a meniscal condition.  Imaging did not show degenerative or traumatic arthritis, or of patellar subluxation.  With regard to the impact of the disability on work, the examiner noted that the knee condition slowed the Veteran down.

During his September 2013 hearing, the Veteran testified that he was issued a hinged knee brace by VA.  He indicated that he had constant pain, and that his knee sometimes completely gave out and supported no weight.  He denied locking.  

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted. If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

The Veteran's left knee disability is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion of the knee.  This evaluation contemplates flexion limited to 45 degrees.  A higher evaluation under this diagnostic code requires evidence demonstrating flexion limited to 30 degrees.  Such is not shown by the objective evidence of record.  Rather, the medical evidence reflects that at worst, left knee flexion was limited to 120 degrees in October 2012.  The Board has also considered whether a higher evaluation is available under any of the other criteria for rating disabilities of the knees.  However, there is no evidence of ankylosis, instability, or limitation of extension that might afford a higher evaluation or a separate compensable evaluation.  

The Board acknowledges the Veteran's reports of giving way of the left knee.  In light of a complete lack of any objective evidence showing instability, however, the Board concludes that the more probative evidence demonstrates that there is no objective instability for which a separate rating might be awarded.  

The Board accepts that, throughout the appellate period, the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of functional impairment due to limitation of motion to be credible. Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee.  In summary, the Board finds that the objective evidence does not show limitation of motion to the degree that would warrant higher evaluations.

In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for this disability is appropriate.

	Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected left knee disability is manifested by signs and symptoms including limitation of flexion and pain on motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of disability of the knee.  Given the variety of ways in which the rating schedule contemplates impairment of the knee, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disability has caused marked absence from work or has resulted in hospitalizations.  Therefore, the Veteran's service-connected left knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran's left knee symptomatology is fully contemplated by the assigned 10 percent rating.  
There is no evidence that the Veteran's left knee disability combines with his other service-connected disabilities to result in further disability or symptomatology that is not already fully contemplated by the Veteran's assigned ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The appeal with respect to the issues of entitlement to service connection for a right knee disability and bilateral hearing loss disability, and an increased rating for migraine headaches, is dismissed.

Entitlement to an initial rating in excess of 10 percent for left knee strain is denied.


REMAND

	Service Connection for Allergic Rhinitis and Sinusitis

The Veteran seeks service connection for allergic rhinitis and sinusitis.  During his September 2013 hearing, he testified that he began to have symptoms during his deployment to Iraq.  He asserted that these symptoms had been a chronic problem since that time, and that he was treated during service and afterwards with allergy medications.  

On VA examination in February 2013, the examiner provided a diagnosis of allergic rhinitis.  He concluded that the diagnosis was not related to service.  He indicated that the Veteran was a smoker with allergic rhinitis and evidence of sinusitis dating to his active duty period.  He noted that the primary allergen was the tobacco smoke.  However, he qualified his opinion by stating that it was possible that the Veteran had environmental allergies that could be confirmed by skin testing, and that if other allergens were defined, reassessment of service-connected status could be sought.  The examiner failed to provide an opinion regarding whether sinusitis was a chronic disability, and if so, whether it was related to service.  In light of these defects, the Board concludes that an additional examination is necessary in order to decide these claims.
	
	Service Connection for Tinnitus

The Veteran asserts that he has tinnitus that is related to his service, during which he was a fuel supply specialist.  He was afforded a VA audiological examination in August 2009.  While the examiner acknowledged the Veteran's report of ringing in his ears, he provided no opinion with respect to the etiology of this claimed disability.  An examination is necessary to obtain such an opinion.

	Evaluation of Cervical Spine

During his September 2013 hearing, the Veteran testified that he had a pinching sensation in his neck at least once per day, and sometimes many times per day.  He noted that when that sensation occurred, he fell over, and it made his left side numb.  He indicated that he had constant neck pain and that two weeks out of the month he could not turn his head very much.  His wife indicated that when these episodes occurred, the Veteran would collapse or fall.  The Board notes that a VA examination was most recently conducted in October 2012.  At that time, the Veteran had nearly full range of motion of the cervical spine with no objective evidence of painful motion.  His testimony and that of his wife suggests worsening of this disability.  As such, a current VA examination is warranted.   

In light of the above discussion, the Board  has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record VA treatment records pertaining to the Veteran for the period beginning February 2013 to the present.  

If, after making reasonable efforts to obtain the identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of the claimed allergic rhinitis and sinusitis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated studies should be performed, to include allergy testing if indicated.  If allergy testing is not conducted, the examiner should provide an explanation as to why such is not necessary, in light of the February 2013 examiner's qualified opinion. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has current diagnoses of allergic rhinitis and sinusitis.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present respiratory disability is related to active service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Schedule the Veteran for a VA audiological examination to determine whether his claimed tinnitus is related to service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that tinnitus is related to active service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his cervical spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed.

The examiner should report the results of range of motion testing of the cervical spine and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the cervical spine.  Any associated neurological impairment should be fully described.  

The examiner is also asked to address the Veteran's reports of episodes during which he feels a catching in his neck and collapses or falls, as well as any ankylosis or doctor-prescribed bed rest.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


